Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to applicant’s amendment and remarks received on 12/2/2021. Claims 1-19 and 21-26 are now pending in the application. Claims 1-19 have been amended, claim 20 has been cancelled, and claims 21-26 have been added. 
The objections to claims 11 and 19 have been withdrawn in view of amendment to the claims/remarks filed on 12/2/2021.

Claim Objections	
Claims 12 and 19 are objected to because of the following informalities:
Claim 12, lines 2-3, “the first signals” and “the second signals” lack clear antecedent basis.
Claim 19, line 2, “compuer-executable” should recite -computer-executable-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-8, 10-19, and 21-26  are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Seydoux et al. (U.S. Publication No. 2016/0132052; hereinafter “Seydoux”).

As per claim 1, Seydoux discloses a handheld remote-control arrangement (e.g. fig. 1: unit 16 comprising a remote-control console 20 associated with a tablet 18) for remotely controlled objects (e.g. fig. 1: drone 10) (see e.g. para. [0055]-[0059]), comprising:
a handheld transmitter (fig. 1: the remote-control console 20; para. [0056]) which has a housing on which multiple adjustable-position operating elements (e.g. fig. 1: levers 28) for the input of control commands are held (para. [0060]: control members such as levers 28 of the “joystick” type and buttons 30 arranged within reach of the operator's fingers) and in which remote-control electronics (e.g. figs. 3-4: transceiver module 54 of the console 20) are accommodated, by means of which control commands input via the operating elements (28) can be converted into signals (60), which can be emitted to control the objects (e.g. para. [0073]-[0074]); and
a display (fig. 1: display 22) held on the housing for displaying control-relevant information (e.g. see para. [0057]-[0058]),
wherein the display (22) is formed by a computer display of a portable computer (fig. 1: tablet 18) produced separately from the transmitter (20) (see para. [0057] & [0060]: the console 20 includes a support 24 allowing to fasten the tablet 18 to the console, in front of the operator so that the latter can see the totality of the surface of the screen 22) and a standard interface (e.g. figs. 3-4: LAN1), via which the portable computer (18) can be detachably connected to the remote-control electronics (54) of the transmitter (20), is provided on the housing (e.g. see para. [0072]), and
wherein the remote-control arrangement as a whole is handheld (e.g. see fig. 1; para. [0060]-[0061]).

As per claim 2, claim 1 is incorporated and Seydoux discloses: wherein the standard interface (figs. 3-4: LAN1) is configured to be bidirectional and at said standard interface first signals can be transmitted from the remote-control electronics of the transmitter to a processor of the portable computer and second signals can be transmitted from the processor to the remote-control electronics (e.g. para. [0072], [0098] & [0100]: “video flow received” and “command transmitted”).

As per claim 3, claim 2 is incorporated and Seydoux discloses: wherein the first signals of the portable computer in a common graphic standard contain image data for visualising the control-relevant data on the computer display (e.g. para. [0098]: “video flow”).

As per claim 4, claim 2 is incorporated and Seydoux discloses: wherein the first signals contain device data of the transmitter so that an analysis of settings or of functionality of the transmitter can be carried out at the processor of the portable computer (e.g. see para. [0100]: “data element”).

As per claim 5, claim 2 is incorporated and Seydoux discloses: wherein the second signals contain control data for controlling the remotely controlled object (e.g. para. [0100]: “command”).

As per claim 6, claim 2 is incorporated and Seydoux discloses: wherein the second signals contain information data for adjusting at least one changeable value of the transmitter (implicit, see para. [0075] & [0100]).

As per claim 7, claim 1 is incorporated and Seydoux discloses: wherein the standard interface has a plug-in connection (e.g., para. [0060]: “connection arrangements (not shown) allowing the plugging of accessories”).

As per claim 8, claim 1 is incorporated and Seydoux discloses: wherein the standard interface is designed to be wireless (e.g. para. [0072]: “Wi-Fi”).

As per claim 10, claim 1 is incorporated and Seydoux discloses: wherein on the housing is provided a holder for the releasable fastening of the portable computer (e.g. para. [0060]: "support 24").

Method claim 11 and computer readable medium claim 19 are rejected for the same reasons as corresponding apparatus claim 1 above. As per claim 11, Seydoux further discloses the method comprising: a first step of fastening the portable computer to the housing of the transmitter (e.g. para. [0057] & [0060]: the console 20 includes a support 24 allowing to fasten the tablet 18 to the console, in front of the operator so that the latter can see the totality of the surface of the screen 22) and establishing a bidirectional data connection via the standard interface between the remote-control electronics of the transmitter and the processor of the portable computer (e.g. see para. [0098] & [0100]: “video flow received” and “command transmitted”).

As per claim 12, claim 11 is incorporated and Seydoux discloses: the operational method further comprising a second step of transmitting the first signals from the remote-control electronics to the processor and a third step of transmitting the second signals from the processor to the remote-control electronics (e.g. para. [0072], [0098] & [0100]: “video flow received” and “command transmitted”).

As per claim 13, claim 12 is incorporated and Seydoux discloses: the operational method further comprising the step of generating a visualisation of control-relevant data on the computer display by the image created in the graphic standard (e.g. para. [0098]: “video flow”).

As per claim 14, claim 12 is incorporated and Seydoux discloses: the operational method further comprising the step of carrying out an analysis of settings or of functionality of the transmitter at the processor of the portable computer by device data of the transmitter contained in the first signals (e.g. see para. [0100]: “data element”).

As per claim 15, claim 12 is incorporated and Seydoux discloses: the operational method further comprising the step of carrying out a functional analysis of the remotely controlled object at the processor of the portable computer by object data contained in the first signals (e.g. see para. [0100]).

As per claim 16, claim 12 is incorporated and Seydoux discloses: the operational method further comprising the step of generating live images captured at the remotely controlled object on the computer display by live image data contained in the first signals contain the live image data by means of which live images captured at the remotely controlled object are generated on the computer display (e.g. para. [0098]: “video flow”).

As per claim 17, claim 12 is incorporated and Seydoux discloses: the operational method further comprising the step of undertaking settings on the transmitter or on the remote-controlled object by information data contained in the second signals (e.g. see para. [0098]-[0100]).

As per claim 18, claim 12 is incorporated and Seydoux discloses: the operational method further comprising the step of undertaking a control of the remotely controlled object by control data contained in the second signals (e.g. para. [0100]: “command”).

As per claim 21, Seydoux discloses a handheld and/or portable remote-control arrangement (e.g. fig. 1: unit 16 comprising a remote-control console 20 associated with a tablet 18) for remotely controlled objects (e.g. fig. 1: drone 10) (see e.g. para. [0055]-[0059]), comprising:
a handheld transmitter (fig. 1: the remote-control console 20; para. [0056]) which has a housing on which multiple adjustable-position operating elements (e.g. fig. 1: levers 28) for the input of control commands are held (para. [0060]: control members such as levers 28 of the “joystick” type and buttons 30 arranged within reach of the operator's fingers) and in which remote-control electronics (e.g. figs. 3-4: transceiver module 54 of the console 20) are accommodated, by means of which control commands input via the operating elements (28) can be converted into signals (60), which can be emitted to control the objects (e.g. para. [0073]-[0074]); and
a display (fig. 1: display 22) held on the housing for displaying control-relevant information (e.g. see para. [0057]-[0058]),
wherein the display (22) is formed by a computer display of a portable computer (fig. 1: tablet 18) produced separately from the transmitter (20) (see para. [0057] & [0060]: the console 20 includes a support 24 allowing to fasten the tablet 18 to the console, in front of the operator so that the latter can see the totality of the surface of the screen 22) and a standard interface (e.g. figs. 3-4: LAN1), via which the portable computer (18) can be detachably connected to the remote-control electronics (54) of the transmitter (20), is provided on the housing (e.g. see para. [0072]),
wherein the standard interface (figs. 3-4: LAN1) is configured to be bidirectional in such a manner that first signals are transmitted from the transmitter to a processor of video flow received” and “command transmitted”), and
wherein the first signals contain image data in a common graphic standard for visualizing control-relevant data on the computer display (e.g. para. [0098]: “video flow”).

As per claim 22, claim 21 is incorporated and Seydoux discloses: wherein the first signals contain device data of the transmitter so that an analysis of settings or of functionality of the transmitter can be carried out at the processor of the portable computer (e.g. see para. [0100]: “data element”).

As per claim 23, claim 21 is incorporated and Seydoux discloses: wherein the second signals contain control data for controlling the remotely controlled object (e.g. para. [0100]: “command”).

As per claim 24, claim 21 is incorporated and Seydoux discloses: wherein the second signals contain information data for adjusting at least one changeable value of the transmitter (implicitly, see para. [0075] & [0100]).

Claim 25 is rejected for the same reasons as corresponding apparatus claim 21 above for having similar limitations. As per claim 25, last limitation, Seydoux further command”).

As per claim 26, claim 25 is incorporated and Seydoux discloses: wherein the second signals contain control data of control manoeuvers being stored on the portable computer (e.g. para. [0100]: “landing command”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seydoux in view of Krupnik (U.S Publication No. 2012/0015686).

As per claim 9, claim 1 is incorporated and Seydoux discloses: wherein the remote-control electronics of the transmitter have, a releasable connection with the portable computer (e.g. para. [0060]).
Seydoux does not explicitly disclose the remote-control electronics of the transmitter have, in addition, a fixed connection with a stationary display which is installed permanently in the housing.
a radio transmitter device 12) to have a fixed connection with a stationary display which is installed permanently in the housing (e.g. para. [0005] & [0051]: “controllers may include a built-in display for displaying various items of information, including configuration settings for the controller and/or a selected model vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the handheld remote-control arrangement of Seydoux a stationary display which is installed permanently in the housing, as taught by Krupnik.
One skilled in the art would be motivated to modify Seydoux as described above in order to simply include a built-in display for displaying various items of information.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov